Exhibit 10.4

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (this “Agreement”) is entered into effective as of
                                , 2010, by and between PROTECTION ONE, INC, a
Delaware corporation (the “Company”), and                  (“Optionee”).

 

1.             Grant of Option.

 

1.1          Number of Option Shares and exercise price. The Company, desiring
to provide Optionee an opportunity to purchase shares of the Company’s Common
Stock, and to provide Optionee with an added incentive to remain an employee of
the Company, has awarded to Optionee, effective as of the date of this Agreement
(the “Grant Date”), pursuant to the Company’s 2008 Long-Term Incentive Plan (the
“Plan”), and Optionee hereby accepts, an option to purchase             shares
of Common Stock (the “Option Shares”) at a price (the “exercise price”) of $    
   per share (the “Option”). The Option is, and is intended to be, a
nonqualified stock option, and is not intended to qualify as an “incentive stock
option” within the meaning of Section 422(b) of the Code.

 

1.2          The Plan. The Option and this Agreement shall be governed by, and
shall be subject to the terms and conditions of, the Plan, the provisions of
which are hereby incorporated into this Agreement by this reference and a copy
of which has been separately provided to Optionee. Capitalized terms used and
not otherwise defined herein shall have the respective meanings given them in
the Plan.

 

1.3          Vesting/Exercisability of Option. The Option shall become
exercisable (vest) as follows: (i) options covering one-half of the Option
Shares shall become exercisable on the second anniversary of the Grant Date, and
(ii) options covering the remaining one-half of the Option Shares shall become
exercisable on the third anniversary of the Grant Date; provided that upon the
occurrence of a Change of Control, any outstanding and unvested portion of the
Option will become vested and shall be treated in accordance with Section 1.4
below.  Subject to the provisions of the Plan and this Agreement, shares not
purchased on the above dates shall accumulate and may be purchased at any time
on or before the Expiration Date (as defined in Section 1.5 below), subject to
earlier termination due to termination of Optionee’s employment with the Company
as provided in Section 1.6, 1.7, 1.8 or 1.9 below. Provided, however, no option
shall be exercisable and no shares shall be issued hereunder unless the
registration or qualification of such shares or other required action under any
state or Federal law, rules or regulation has been made and is effective at the
time of such issuance.

 

1.4          Cash-Out of Options. Upon the occurrence of a Change of Control,
the Company shall cancel the outstanding Option as of the time of the Change of
Control and make a payment of cash to the Optionee upon the consummation of the
Change of Control that is equal to (a) the excess (if any) of the Change of
Control Price over the exercise price per Option Share covered by the Option,
multiplied by (b) the number of Option Shares covered by the outstanding portion
of the Option. If the Change of Control Price is less than or equal to the
exercise price per Option Share covered by the Option, then the Option shall be
deemed to have

 

--------------------------------------------------------------------------------


 

been paid in full and shall be canceled with no payment due in respect thereof
to the Optionee.

 

1.5          Term of Option. The Option shall continue in effect until the tenth
anniversary of the Grant Date (the “Expiration Date’’), subject to earlier
termination due to termination of Optionee’s employment with the Company, its
Subsidiaries and Affiliates (collectively, the “Employer”) as provided in
Section 1.6, 1.7, 1.8 or 1.9 below.

 

1.6          Voluntary Termination of Employment. If prior to the Expiration
Date, Optionee voluntarily terminates employment with the Employer other than
for Good Reason: (a) all vesting with respect to the Option shall cease, (b) any
unvested portion of the Option shall expire as of the date of such termination,
and (c) any vested portion of the Option shall remain exercisable until the
earlier of the Expiration Date or three (3) months after the date of such
termination.

 

1.7          Termination Without Cause or For Good Reason.  If prior to the
Expiration Date, Optionee’s employment is terminated pursuant to a Qualifying
Termination: (a) all vesting with respect to the Options shall cease, except
that any unvested portion of the Option shall vest upon a Change of Control (and
for avoidance of doubt, be subject to Section 1.4) if a Change of Control occurs
prior to the earlier of (x) the second anniversary of the Grant Date or (y) 90
days after the date of such termination (or the date of such termination, if
such date is after the second anniversary of the Grant Date), (b) any unvested
portion of the Option shall expire upon the earlier of (x) the second
anniversary of the Grant Date or (y) 90 days after the date of such termination
(or the date of such termination, if such date is after the second anniversary
of the Grant Date) and (c) any vested portion of the Option shall be and remain
exercisable until the earlier of the Expiration Date or the first anniversary of
such termination.

 

1.8          Termination of Employment — Death, Disability or Retirement. If
prior to the Expiration Date, Optionee’s employment with the Employer terminates
by reason of Optionee’s death, Disability, or Retirement (a) all vesting with
respect to the Option shall cease, (b) any unvested portion of the Option shall
immediately expire as of the date of such termination and (c) any vested portion
of the Option shall expire on the earlier of the Expiration Date or the first
anniversary of the date of such termination.  In the event of Optionee’s death,
the Option shall remain exercisable by the person or persons to whom Optionee’s
rights under the Option pass by will or the applicable laws of descent and
distribution.

 

1.9          Termination for Cause. If prior to the Expiration Date, Optionee’s
employment with the Employer is terminated by the Employer for Cause, the Option
(including any vested portion of the Option) shall immediately expire as of the
date of such termination.

 

2

--------------------------------------------------------------------------------


 

2.             Exercise of Option.

 

2.1          Mechanics of Exercise. This Option, to the extent vested, may be
exercised by Optionee, in whole or in part, by giving written notice of exercise
to the Company specifying the number of whole Option Shares to be purchased,
which notice must be accompanied by payment to the Company of the full amount of
the purchase price of such Option Shares. Payment for such Option Shares to be
acquired upon exercise of this Option shall be made, at the election of
Optionee: (i) in immediately available funds in United States dollars, by
certified or bank cashier’ s check or by wire transfer; (ii) by surrender to the
Company of outstanding shares of Common Stock already owned by Optionee, with a
Fair Market Value on the date of exercise equal to the exercise price; (iii) by
the Company withholding Option Shares with a Fair Market Value on the date of
exercise equal to the exercise price, (iv) by a combination of (i), (ii) and
(iii); or (iv) by any other means approved by the Committee, consistent with
applicable law, rules and regulations.  Anything herein to the contrary
notwithstanding, the Company shall not directly or indirectly extend or maintain
credit, or arrange for the extension of credit, in the form of a personal loan
to or for any director or executive officer of the Company in violation of
Section 402 of the Sarbanes-Oxley Act of 2002 (“Section 402 of SOX”), and to the
extent that any form of payment would, in the opinion of the Company’s counsel,
result in a violation of Section 402 of SOX, such form of payment shall not be
available.

 

2.2          Withholding Taxes.  (a) At the time the Optionee exercises this
Option, in whole or in part, or at any time thereafter as requested by the
Employer, the Optionee hereby authorizes withholding from payroll and any other
amounts payable to the Optionee, and otherwise agrees to make adequate provision
for (including by means of exercise under a Regulation T Program), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Employer, if any, which arise in connection with the exercise
of this Option.

 

(b) Upon the Optionee’s request and subject to approval by the Employer, in its
sole discretion, and compliance with any applicable legal conditions or
restrictions, the Employer may withhold from fully vested Option Shares
otherwise issuable to the Optionee upon the exercise of this Option a number of
Option Shares having a Fair Market Value, determined by the Employer as of the
date of exercise, not to exceed the amount determined by the applicable minimum
statutory withholding rates. Notwithstanding the filing of such election, shares
of Common Stock shall be withheld solely from fully vested Option Shares
determined as of the date of exercise of this Option that are otherwise issuable
to the Optionee upon such exercise. Any adverse consequences to the Optionee
arising in connection with such share withholding procedure shall be the
Optionee’s sole responsibility.

 

(c) The Optionee may not exercise this Option unless the tax withholding
obligations of the Employer are satisfied. Accordingly, the Optionee may not be
able to exercise this Option when desired even though this Option is vested, and
the Company shall have no obligation to issue a certificate for such Option
Shares until such tax withholding obligations are satisfied.

 

3

--------------------------------------------------------------------------------


 

2.3          Exercise by Executor or Administrator. If any portion of the Option
remains exercisable pursuant to the terms of this Agreement following the death
of Optionee, such portion may be exercised by the executor or administrator of
Optionee’s estate or any person who has acquired the Option directly from
Optionee by bequest or inheritance for so long as such portion remains
exercisable pursuant to the terms of this Agreement.

 

2.4          Rules and Regulations. Any arrangements with respect to the payment
of (i) the purchase price of Option Shares and (ii) any withholding or other
taxes, shall be subject to such rules and regulations as the Committee may adopt
in connection therewith.

 

3.             Delivery of Certificates Upon Exercise of Option. Delivery of a
certificate or certificates (or a book entry or book entries, if applicable, in
the Company’s discretion) representing the purchased Option Shares shall be made
as promptly as practicable after receipt by the Company of notice of exercise
and payment in full of the purchase price and, if required, the amount of any
withholding or other taxes.

 

4.             Non-Transferability. The Option shall not be transferable except
by will or the laws of descent and distribution and shall be exercisable during
the lifetime of Optionee only by Optionee or his or her guardian or legal
representative.

 

5.             Notices. Any notice or other communication to be given to the
Company shall be in writing and addressed to the Company (to the attention of
its General Counsel) at the Company’s principal executive offices, and any
notice or other communication to be given to Optionee shall be in writing and
addressed to him or her at the address of Optionee then maintained by the
Company. All such notices and other communications shall be personally delivered
or sent by mail. Any such notice or other communication shall be deemed to be
delivered on the date on which it is personally delivered or, if sent by mail,
on the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address of such person as specified above. The Company or
Optionee may change, at any time and from time to time, by written notice to the
other, the address that it or he or she had therefore specified for receiving
notices.

 

6.             Relation to Other Benefits.  Any economic or other benefit to you
under this Plan shall not be taken into account in determining any benefits to
which you may be entitled under any retirement or other benefit or compensation
plan maintained by the Company or any subsidiary.  Provided, however, for the
avoidance of doubt, that this section shall not be construed to affect or modify
the application of Section 6 of the Employment Agreement.

 

7.             Certain Defined Terms.  For purposes of this Agreement, the
following terms shall be defined as set forth below:

 

“Cause” shall have the meaning provided in the Amended and Restated Employment
Agreement dated as of the date hereof by and between the Company and Optionee
(the “Employment Agreement”).

 

4

--------------------------------------------------------------------------------


 

“Change of Control” shall have the meaning provided in the Plan that occurs in
connection with or following a Qualified Sale (as defined in the Employment
Agreement).

 

“Change of Control Price” shall have the meaning provided in the Plan.

 

“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

 

“Qualifying Termination” shall have the meaning provided in the Employment
Agreement.

 

“Retirement” means Executive’s termination of his employment on or after his
attainment of age 65.

 

“Good Reason” shall have the meaning provided in the Employment Agreement.

 

*  *  *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Stock Option Agreement as
of the day and year first written above.

 

OPTIONEE:

 

PROTECTION ONE, INC.

 

 

 

 

 

 

 

 

By:

 

[Insert Name]

 

 

[Insert Name]

 

 

 

[Title]

 

6

--------------------------------------------------------------------------------